UNITED STATES DISTRICT COURT
                                                                USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                   DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC#:
 JULIO NIEVES,                                                  DATE FILED:       ~                     lr /3 / (
                              Plaintiff,

                         V.                                        No. 18-CV-2906 (RA)

 CORRECTION OFFICER B. JOSEPH and                                               ORDER
 CORRECTION OFFICER M. WALKER
 (Shield #1355),

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the parties' joint pretrial materials, filed on December 2, 2019.

The Court will hold a conference call with the parties on Tuesday, December 3, 2019 at 2:00

p.m. The parties shall jointly call (212) 805-0162 at that time.


SO ORDERED.

Dated:      December 3, 2019                              ;/
                                                          I
            New York, New York

                                                    ~o           r                -----
                                                                                                               --·---
                                                                         • - - - - - · - - - - - - ¥•




                                                    Uni        tates District Judge
